Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-8, 10-13, 15, 17, 20-21 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Duan discloses an antenna assembly that comprises a radome, a plurality of brackets and fasteners that are configured to attach mount the antenna to a base station, however, Duan fails to teach  that end plate comprises a first fitting that has a planar section that is configured to planarly rest on the second side surface of the end plate, and a first connecting element is configured to pass through the first through hole of the end plate and connect the planar section of the first fitting to a mounting bracket that is configured to support the base station antenna on a foundation, such that the planar section of the first fitting is pressed against the second side surface of the end plate and the mounting bracket is mounted on the first side surface of the end plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845